DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on January 24, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at least one of two sensor devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the at least one of two sensor devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least one of two sensor devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one of two sensor devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the at least one of two sensor devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least one of two sensor devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " at least one of two sensor devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the at least two sensor devices recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. (WO86/00970; IDS filed on January 24, 2022).
Regarding claims 1-3, 5, 7, 10 and 16, Magee et al. disclose a fire extinguishing system valve comprising:
a housing 2;
a fluid entry chamber (entry of valve body 2);
a fluid exit chamber (exit of valve body 2);
a closing body 3, 5;

Magee et al. disclose the limitations of the claimed invention with the exception of the fire extinguishing system valve having at least two sensor devices.  Magee et al. disclose one sensor device.
Providing two sensor devices, i.e., a second sensor device is merely a duplication of parts.  Providing a redundant system/part as backup is a well known concept.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided two sensor devices, i.e., a second sensor device, in the device of Magee et al. since it has been held that mere duplication of parts involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04.VI.B.
Regarding claim 4, Magee et al. disclose the limitations of the claimed invention with the exception of the at least one magnetic sensor comprising a Hall-effect sensor or a magnetoresistive sensor.  Both types of sensors are well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have used a Hall-effect sensor or a magnetoresistive sensor in Magee et al. to conserve energy.
Regarding claims 6 and 15, Magee et al. disclose the limitations of the claimed invention with the exception of the at least one of two sensor devices comprises at least one optical sensor.  Optical sensors are well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have used an optical sensor in Magee et al. to avoid magnetic interference.

Regarding claim 9, Magee et al. disclose the limitations of the claimed invention with the exception of the at least one of two sensor devices being arranged partially or fully in the fluid entry chamber or the fluid exit chamber.  Arranging the sensor of Magee et al. partially or fully in the fluid entry chamber or the fluid exit chamber is merely a relocation of parts.  .  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have arranged the at least one of two sensor devices partially or fully in the fluid entry chamber or the fluid exit chamber in the device of Magee et al. since it has been held that rearrangement of parts involves only routine skill in the art.  MPEP 2144.04.VI.C.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7, 9-13, 15 and 16 have been considered but are moot based on the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 24, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK